
	

113 HR 1542 : WMD Intelligence and Information Sharing Act of 2013
U.S. House of Representatives
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1542
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 23, 2013
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Homeland Security Act of 2002
		  to establish weapons of mass destruction intelligence and information sharing
		  functions of the Office of Intelligence and Analysis of the Department of
		  Homeland Security and to require dissemination of information analyzed by the
		  Department to entities with responsibilities relating to homeland security, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 WMD Intelligence and Information
			 Sharing Act of 2013.
		2.Weapons of mass
			 destruction intelligence and information sharing
			(a)In
			 generalSubtitle A of title
			 II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by
			 adding at the end the following:
				
					210G.Weapons of
				mass destruction intelligence and information sharing
						(a)In
				generalThe Office of Intelligence and Analysis of the Department
				of Homeland Security shall—
							(1)support homeland security-focused
				intelligence analysis of terrorist actors, their claims, and their plans to
				conduct attacks involving chemical, biological, radiological, and nuclear
				materials against the Nation;
							(2)support homeland
				security-focused intelligence analysis of global infectious disease, public
				health, food, agricultural, and veterinary issues;
							(3)support homeland
				security-focused risk analysis and risk assessments of the homeland security
				hazards described in paragraphs (1) and (2) by providing relevant quantitative
				and nonquantitative threat information;
							(4)leverage existing
				and emerging homeland security intelligence capabilities and structures to
				enhance prevention, protection, response, and recovery efforts with respect to
				a chemical, biological, radiological, or nuclear attack;
							(5)share information
				and provide tailored analytical support on these threats to State, local, and
				tribal authorities as well as other national biosecurity and biodefense
				stakeholders; and
							(6)perform other
				responsibilities, as assigned by the Secretary.
							(b)CoordinationWhere appropriate, the Office of
				Intelligence and Analysis shall coordinate with other relevant Department
				components, others in the Intelligence Community, including the National
				Counter Proliferation Center, and other Federal, State, local, and tribal
				authorities, including officials from high-threat areas, and enable such
				entities to provide recommendations on optimal information sharing mechanisms,
				including expeditious sharing of classified information, and on how they can
				provide information to the Department.
						(c)Report
							(1)In
				generalNot later than one
				year after the date of the enactment of this section and annually thereafter,
				the Secretary shall report to the appropriate congressional committees
				on—
								(A)the intelligence
				and information sharing activities under subsection (a) and of all relevant
				entities within the Department to counter the threat from weapons of mass
				destruction; and
								(B)the Department’s
				activities in accordance with relevant intelligence strategies.
								(2)Assessment of
				implementationThe report shall include—
								(A)a description of
				methods established to assess progress of the Office of Intelligence and
				Analysis in implementing this section; and
								(B)such
				assessment.
								(d)DefinitionsIn
				this section:
							(1)The term
				appropriate congressional committees means the Committee on
				Homeland Security of the House of Representatives and any committee of the
				House of Representatives or the Senate having legislative jurisdiction under
				the rules of the House of Representatives or Senate, respectively, over the
				matter concerned.
							(2)The term Intelligence
				Community has the meaning given that term in section 3(4) of the
				National Security Act of 1947 (50 U.S.C. 401a(4)).
							(3)The term national biosecurity and
				biodefense stakeholders means officials from the Federal, State, local,
				and tribal authorities and individuals from the private sector who are involved
				in efforts to prevent, protect against, respond to, and recover from a
				biological attack or other phenomena that may have serious health consequences
				for the United States, including wide-scale fatalities or infectious disease
				outbreaks.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such subtitle the
			 following:
				
					
						Sec. 210G. Weapons of mass destruction
				intelligence and information
				sharing.
					
					.
			3.Dissemination of
			 information analyzed by the Department to State, local, tribal, and private
			 entities with responsibilities relating to homeland securitySection 201(d)(8) of the Homeland Security
			 Act of 2002 (6 U.S.C.
			 121(d)(8)) is amended by striking and to agencies of
			 State and all that follows and inserting to State, local,
			 tribal, and private entities with such responsibilities, and, as appropriate,
			 to the public, in order to assist in preventing, deterring, or responding to
			 acts of terrorism against the United States..
		
	
		
			Passed the House of
			 Representatives July 22, 2013.
			Karen L. Haas,
			Clerk
		
	
